Case 2:19-cr-00582-DRH-ARL Document 156 Filed 09/21/20 Page 1 of 2 PageID #: 436
        CRIMINAL CAUSE FOR STATUS CONFERENCE - COMPLEX CASE
                                               BY TELEPHONE
 BEFORE JUDGE: HURLEY, J. DATE:12/18/2020
                                   9/21/2020 TIME: 2:12-2:46
                                                      2:30 - 3:00 PM
 DOCKET NUMBER:          CR-19-582    TITLE: USA V. CABOSSO, ET AL

  DEFT. NAME: JACK CABASSO          DEF. #: 1
     X PRESENT, NOT PRESENT, IN CUSTODY, X ON BAIL
       ATTY FOR DEFT.: ALBERT DAYAN (RET)
      X PRESENT, NOT PRESENT

 DEFT. NAME: FRANCES CABASSO                DEF #2
  X-PRESENT, __NOT PRESENT, __ IN CUSTODY, _X ON BAIL
    ATTY FOR DEFT: KENNETH KAPLAN (RET)
    X-PRESENT, __ NOT PRESENT

 DEFT. NAME : CHRISTINE LAZARUS        DEF #4
   X -PRESENT, _ NOT PRESENT, _ IN CUSTODY, __X ON BAIL
       ATTY FOR DEFT: JOEL MARK STEIN
      X PRESENT, __ NOT PRESENT

 DEFT. NAME: WAYNE MARINO               DEF #5
    X-PRESENT, __NOT PRESENT, __IN CUSTODY,_X_ON BAIL
      ATTY FOR DEFT: JEFFREY KAISER (RET)
       X- PRESENT, __ NOT PRESENT

 DEFT. NAME: EDUARD MATULIK               DFT. #: 6
     X PRESENT, NOT PRESENT, IN CUSTODY,  X ON BAIL
       ATTY FOR DEFT.: TODD GREENBERG (RET)
           X PRESENT, NOT PRESENT

 DEFT. NAME: ALAN SCHWARTZ                  DFT. #: 7
    X PRESENT, NOT PRESENT,    IN CUSTODY, X ON BAIL
   ATTY FOR DEFT.:   JOHN WALLENSTEIN , RICHARD WILLSATTER (RET)
   X PRESENT, NOT PRESENT

 DEFT. NAME: ADVENTURA TECHNOLOGIES            DFT. #: 8
     X PRESENT, NOT PRESENT, IN CUSTODY,  ON BAIL
       ATTY FOR DEFT.: JAMES BRANDEN (RET)
       XPRESENT, NOT PRESENT

  A.U.S.A.: ALEXANDER MINDLIN, IAN RICHARDSON & KAYLA BENSING
 DEPUTY CLERK: L. LUNDY
 COURT REPORTER(S) OR ESR OPERATOR: OWEN WICKER

  X    CASE CALLED FOR STATUS CONFERENCE


 X     SPEEDY TRIAL INFORMATION FOR DEFT(S)      ALL DEFENDANTS

      CODE TYPE: X- T               12/22/2020
                        START DATE: 9/21/2020      STOP DATE: 3/18/2021
                                                              12/18/2020
Case 2:19-cr-00582-DRH-ARL Document 156 Filed 09/21/20 Page 2 of 2 PageID #: 437

     Telephone
                               March 18, 2021
  X STATUS CONFERENCE SET FOR DECEMBER     18, 2020 AT 2:30 PM

  ALL DEFENDANTS CONTINUE ON BOND

 THE DEFENDANTS AND COUNSEL CONSENT TO HAVE THIS PROCEEDING
 BY TELECONFERENCE.
